DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on November 21, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 2, 5-6, 8-9 and 12-14 has been entered.
	Claims 1, 3-4, 7, 10-11 and 15 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Rivka Friedman on February 16, 2022.
In the claims,
In claim 7, line 12, the text “smaller than or” has been deleted.

Allowable Subject Matter
Claims 1, 3-4, 7, 10-11 and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 3-4, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to a plurality of light emitting diode chips disposed on the plurality of soldering pads and electrically connected to the plurality of soldering pads through the corresponding openings, wherein each of the plurality of light emitting diode chips has a chip size, and the chip size is equal to the corresponding opening size; wherein the chip size ranges from 100 to 500 micrometers; and wherein the soldering pad size ranges from 600 to 1000 micrometers, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed on November 21, 2021, with respect to the chip size been equal to the corresponding opening size have been fully considered and are persuasive.  The rejection of claims 1 and 7 has been withdrawn. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M DIAZ/Examiner, Art Unit 2879                                                                                                                                                                                                        
/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879